number release date internal_revenue_service index number --------------------- ---------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-110123-06 date date - legend legend taxpayer date trust son trust daughter dollar_figurea dollar_figureb date year accountant date --------------------- ------------------ ------------------------------------------------------ ------------------- --------------------------------------------------------- ---------------------- ----- ------------ -------------------- ------- ---------------------- ----------------------- this responds to your authorized representative’s letter dated date the facts and representations submitted are summarized as follows on date dear -------------- requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of taxpayer’s generation-skipping_transfer gst tax exemption taxpayer created trust an irrevocable_trust for the benefit of son and son’s descendants and trust an irrevocable_trust for the benefit of daughter and daughter’s descendants provide generally for the distribution of trust income and principal to the child for whom the trust was created each child is granted a limited testamentary power to appoint all or any part of his or her respective trust in favor of such child’s surviving_spouse such child’s issue or any one or more of taxpayer’s issue in such proportions and in such the provisions of trust and trust are substantially_similar the trusts plr-110123-06 manner as the child shall designate at a child’s death any portion of such child’s trust not effectively appointed pursuant to the testamentary limited_power_of_appointment described above shall be distributed to the child’s issue on date taxpayer funded each of trust and trust with dollar_figurea on date taxpayer transferred publicly traded stock valued at dollar_figureb to each of trust and trust date and date are both dates in year taxpayer hired accountant to prepare taxpayer’s form_709 united_states gift and generation-skipping_transfer_tax return for year accountant reported the transfers to trust and trust as taxable_gifts on the form_709 but inadvertently failed to allocate taxpayer’s gst_exemption to the transfers taxpayer timely filed the form_709 that was prepared by accountant on or about date taxpayer now requests that an extension of time be granted under sec_2642 and sec_301_9100-3 to make allocations of his available gst_exemption with respect to the year transfers to trust and trust taxpayer further requests that the allocations will be effective as of the dates of the transfers to trust and trust and that the gift_tax values of the transfers will be used to determine the amount of gst_exemption to be allocated to the trusts sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied sec_2631 in effect at the time of the transfer provides that for purposes of by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2632 provides that any allocation by an individual of his or her gst sec_2642 provides generally that the secretary shall by regulation plr-110123-06 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2642 provides that in determining whether to grant relief the notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted plr-110123-06 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election_year transfers to trust and trust we conclude that the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for taxpayer to make allocations of his gst_exemption to the year transfers to trust and trust the allocations will be effective as of the dates of transfer and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated the allocations of taxpayer’s gst_exemption to the year transfers should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose based on the facts submitted and the representations made with respect to the except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy of letter copy for purposes
